
	
		I
		112th CONGRESS
		1st Session
		H. R. 1161
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Chaffetz (for
			 himself, Mr. Braley of Iowa,
			 Mr. Coble,
			 Mr. Conyers,
			 Mr. Deutch,
			 Mr. Jordan,
			 Mr. Gary G. Miller of California,
			 Mr. Ross of Florida, and
			 Ms. Wasserman Schultz) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To reaffirm state-based alcohol regulation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Alcohol Regulatory
			 Effectiveness Act of 2011.
		2.PurposesThe purpose of this Act is to recognize and
			 reaffirm that alcohol is different from other consumer products and that it
			 should continue to be regulated by the States.
		3.Support for State
			 alcohol regulationThe Act
			 entitled An Act divesting intoxicating liquors of their interstate
			 character in certain cases, approved March 2, 1913 (27 U.S.C. 122 et
			 seq.), commonly known as the Webb-Kenyon Act, is amended by
			 adding at the end the following:
			
				3.Support for State
				alcohol regulation
					(a)Declaration of
				policyIt is the policy of
				Congress to recognize and reaffirm that alcohol is different from other
				consumer products and that it should continue to be regulated by the
				States.
					(b)Construction of
				congressional silenceSilence
				on the part of Congress shall not be construed to impose any barrier under
				clause 3 of section 8 of article I of the Constitution (commonly referred to as
				the Commerce Clause) to the regulation by a State or territory
				of alcoholic beverages. However, State or territorial regulations may not
				intentionally or facially discriminate against out-of-State or out-of-territory
				producers of alcoholic beverages in favor of in-State or in-territory producers
				unless the State or territory can demonstrate that the challenged law advances
				a legitimate local purpose that cannot be adequately served by reasonable
				nondiscriminatory
				alternatives.
					.
		4.Amendment to
			 Wilson ActThe Act entitled
			 An Act to limit the effect of the regulations of commerce between the
			 several States and with foreign countries in certain cases, approved
			 August 8, 1890 (27 U.S.C. 121), commonly known as the Wilson
			 Act, is amended by striking to the same extent and all
			 that follows through Territory,.
		
